UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtNovember 15, 2010, the Registrant had10,082,269 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULT UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 4 Unaudited Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows - Nine Months EndedSeptember 302010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) September 30, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $245,752 and $244,121, respectively Current portion of notes receivable Accounts receivable from related parties Inventories Real estate held for sale Deposits forpipe inventorypurchases - Prepaid expenses and other current assets Assets held for sale Total current assets Long-term notes receivable, less current portion Real estate held for sale - Property and equipment, net of accumulateddepreciation and amortization Goodwill Marketable securities - available for sale - Other assets Assets held for sale Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Short-term notes payable Accounts and notes payable to related parties Current installments of long-term debt Liabilities associated with assets held for sale Total current liabilities Long-term debt, less current installments Liabilities associated with assets held for sale Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized; none issued - - Common stock, $0.001 par value, 50,000,000 authorized; 10,449,325 and 9,191,325 shares issued, respectively 10,124,069 and8,871,369 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Less treasury stock, at cost 325,256 and 319,956 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unauditedconsolidated financial statements. 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenues $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operating income (loss) Other income (expenses): Interest and dividend income Gain (loss) on sale of assets ) - - Delta lawsuit settlement - - - Consulting service income - - - Realized gains (losses) on the sale of trading securities ) ) ) Unrealized gains on trading securities Interest expense ) Other income Total other income (expense) ) Income (loss) before income tax ) ) Income tax expense Income (loss) from continuing operations, net of income taxes ) ) Loss from discontinued operations - assets held for sale, net of income taxes ) Loss from discontinued operations - assets sold, net of income taxes - - - ) Net loss ) Net loss (income) attributable to the noncontrolling interest ) Net income (loss)attributable to American International Industries, Inc. $ ) $ ) $ $ ) Net income (loss)per common share - basic and diluted: Continuing operations $ $ ) $ $ ) Discontinued operations - assets held for sale ) Discontinued operations - assets sold ) Total $ ) $ ) $ $ ) Weighted average common shares - basic and diluted Comprehensive loss Net loss $ ) $ ) $ ) $ ) Unrealized loss on marketable securities ) - ) - Total comprehensive loss ) Comprehensive loss (income) attributable to the noncontrolling interest ) Comprehensive loss attributable to American International Industries, Inc. $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations - assets held for sale, net of income taxes ) ) Loss from discontinued operations - assets sold, net of income taxes - ) Net income (loss) from continuing operations ) Adjustments to reconcile net income (loss) from continuing operations to net cash used in operating activities from continuing operations: Depreciation and amortization Share-based compensation Shares received for consulting services ) - Gain on sale of assets ) - Realized (gains) losses on the sale of trading securities ) Unrealized (gains) losses on trading securities ) Change in operating assets and liabilities: Accounts receivable ) ) Trading securities Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable and accrued expenses Net cash used in operating activities from continuing operations ) ) Cash flows from investing activities from continuing operations: Proceeds from sale of equity investment - Proceeds from sale of real estate held for sale - Proceeds from sale of property and equipment - Purchase of property and equipment ) ) Purchase of real estate held for resale ) - Redemption of certificate of deposit Investment in certificate of deposit ) ) Purchase of note receivable from bank - ) Proceeds from notes receivable Loans from related parties Net cash provided by investing activities from continuing operations Cash flows from financing activities from continuing operations: Proceeds from issuance of common stock - Proceeds from issuance of common stock of subsidiary - Net borrowingsunder lines of credit agreements and short-term notes Proceeds from issuance of debt Principal payments ondebt ) ) Payments for acquisition of treasury stock ) ) Net cash provided by (used in)financing activities from continuing operations ) Net increase (decrease)in cash and cash equivalents from continuing operations ) 6 Nine Months Ended September 30, Discontinued operations: Net cash used in operations $ ) $ ) Net cash provided by (used in) investing activities ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental schedule of cash flow information: Interest paid $ $ Taxes paid $ $
